C. A. 2d Cir. Certiorari granted limited to questions 1 and 2 presented by the petition for the writ, i. e.: (1) Did petitioner’s appointment as temporary statutory receiver, on June 12, 1941, endow him with title by operation of law to the debt in question which was good as against the Custodian’s subsequent Vesting Order? and (2) If not, did the September 29,1941, judgment appointing petitioner permanent statutory receiver endow him with title to the debt in question as of the date of his appointment as temporary statutory receiver which was good as against the subsequent Vesting Order?
The Chief Justice took no part in the consideration or decision of this application.